Title: To Thomas Jefferson from Thomas S. Cavender, 6 December 1804
From: Cavender, Thomas S.
To: Jefferson, Thomas


                  
                     Sir 
                     
                     Decemr. 6th. 1804
                  
                  after my kind respects to you Suffer me to trouble you once more with giting this peice of the old soldeir inserted in the Republican papers and to send on this Letter to Mr. Duane as I wish to promot your honour and the intrest of my Country Sir I remean your real freind
                  
                     Thos. S: Cavender D.D.
                  
               